Citation Nr: 1705186	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 5, 2015, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision (notice provided in May 2008) of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The April 2008 rating decision (notification in May 2008), in relevant part, granted service connection for right lower leg sciatica (rated as 10 percent disabling) and right leg scar (rated as 10 percent disabling).  In August 2008, the Veteran appealed the ratings assigned for both disabilities.  The Board adjudicated these issues in a February 2013 decision, which granted a 20 percent rating prior to May 7, 2012, for right lower leg sciatica, denied a rating in excess of 10 percent from May 7, 2012, forward, for right lower leg sciatica, and denied a rating in excess of 10 percent for right leg scar.  As such, these issues are no longer on appeal.

The February 2013 Board decision also found that the issue of entitlement to a TDIU had been raised by the record and was under the Board's jurisdiction as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Moreover, the Board remanded the issue of a TDIU for additional development.

Thereafter, a January 2016 rating decision granted entitlement to a TDIU from January 5, 2015, forward.  This is not a full grant of the benefit sought.  As such, the matter of entitlement to a TDIU prior to January 5, 2015, is still on appeal.

As noted in the February 2013 decision/remand, the Veteran requested a hearing before a Veteran's Law Judge.  The RO notified the Veteran that a hearing was scheduled for December 2012.  The Veteran failed to report for the hearing, although the notification letter was not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report nor has he requested rescheduling of the hearing.  Therefore, the Board has deemed the hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).



FINDINGS OF FACT

1.  Prior to December 5, 2014, the weight of the evidence is against a finding that the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

2.  From December 5, 2014, forward, the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 5, 2014, the criteria for an award of TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

2.  From December 5, 2014, forward, the criteria for an award of TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his TDIU claim in September 2013, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA general examination in October 2013 to determine the severity of the Veteran's service-connected disabilities, to include their occupational impairment.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As stated in the introduction, the RO granted entitlement to a TDIU on a schedular basis from January 5, 2015, forward.  On that date, the Veteran met the schedular percentage threshold for a TDIU as set forth in 38 C.F.R. § 4.16(a).  The RO, however, denied entitlement to an extraschedular TDIU prior to January 5, 2015.  See January 2016 supplemental statement of the case.  This aspect of the claim is still on appeal.

During the period prior to January 5, 2015, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling since April 24, 2014; degenerative joint disease, bilateral great toes, assigned a single 10 percent rating for both legs, effective January 11, 2008, and separate 10 percent ratings for each leg, effective October 11, 2013; right leg scar, rated as 10 percent disabling since January 11, 2008; injury to muscle group XII, rated as 10 percent disabling since May 7, 2012; right lower leg sciatica, rated as 20 percent disabling since January 11, 2008, and as a 10 percent disabling since May 7, 2012; history of stress fracture, bilateral shins, rated as noncompensable since January 11, 2008; and hypertension, rated as 10 percent disabling since January 11, 2008.

As such, prior to January 5, 2015, the Veteran did not have a single disability ratable at 40 percent rating and his overall disability rating was less than 70 percent.  38 C.F.R. § 4.25.  As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of the Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As the Veteran did not meet the schedular percentage threshold for the period prior to January 5, 2015, the RO referred the Veteran's TDIU claim to the Director of the Compensation Service for extraschedular consideration.  In a May 2016 memorandum, the Director determined that entitlement to an extraschedular TDIU prior to January 5, 2015, is not warranted.  The Director cited the Veteran's assertion that he became too disabled to work starting December 5, 2014 and noted that there was no other evidence of record to demonstrate that he had an unusual disability picture that resulted in marked interference with employment or frequent hospitalizations prior to that date.  However, the Board notes that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  

After reviewing the pertinent evidence, the Board finds that the Veteran meets the criteria for a TDIU from December 5, 2014, one month before the currently assigned date.

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 
13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

At the outset, the Board notes that the Veteran's appeal stems from a January 2008 claim of service connection and his subsequent appeal for higher initial ratings.  The Board also notes that the Veteran separated from service in January 2008.  His military occupational specialty was infantryman.

The Veteran has stated that, following service, he earned six college credits and worked full-time for a pipeline company for a year.  See September 2014 VA examination for PTSD.  He then worked as a corrections officer at a local prison for 18 months.  Id.  The record suggests that he worked in such capacity from early 2009 to mid-2010.  See VA treatment records, received October 12, 2011; private treatment records, received September 20, 2012.  In January 2010, while working as a corrections officer, the Veteran injured his right ankle, when he slipped down some stairs at work.  See private treatment records, received August 30, 2010.  The record suggests that he was out on workers' compensation from February 2010 to July 2010.  See workers' compensation work status reports from that period (within private treatment records, received March 22, 2010, and September 20, 2012).  In June 2010, the Veteran stated that he was currently employed, although not working.  See private treatment records, received September 20, 2012.  Following his work as a correctional officer, the Veteran held several jobs, including television installation and vehicle repossession.  See September 2014 VA examination at 
11-12 (in Virtual VA).  In his January 2015 application for TDIU, the Veteran reported working 60 hours per week as a repossession agent from February 2011 to June 2011.  At a September 2014 VA examination, the Veteran stated that during this time frame he attended a local community college and earned approximately 
55 college credit hours.  At a March 2015 VA examination, he stated that he stopped attending courses toward a pilot's license in October 2013, after he "wigged out" during a solo flight.  From February to December 2014, the Veteran worked 50 hours per week as a service advisor.  See January 2015 TDIU application; March 2015 VA examination.  The evidence also reflects that the Veteran has done some work as a cattle rancher.  At the September 2014 VA examination, he stated that he leased some land from his future father-in-law and used it to raise cattle.  Nevertheless, at a March 2015 VA examination, he stated that he helped his father-in-law every once in a while on the ranch but that he never raised his own cattle.

The Veteran first raised the issue of a TDIU in a March 2010 statement, following his January 2010 right ankle injury at work.  In January 2015, the Veteran submitted a formal application for TDIU.  In it, he stated that he became too disabled to work in December 5, 2014.  This was also the date in which he last worked full-time.

In view of the above, and resolving any doubt in favor of the Veteran, the Board finds that the Veteran meets the criteria for an extraschedular TDIU on December 5, 2014, date in which he became too disabled to work and last worked full-time.  He, however, does not meet the criteria for an extraschedular TDIU prior to that date.

For the period prior to December 5, 2014, the evidence is against a finding that the Veteran was unemployable due to his service-connected disabilities.  In fact, the record shows that he held a full-time (50 hours per week) job for around ten months prior to that date.  The Board acknowledges that the Veteran appears to have been unemployed at various points of the appeal period, especially between mid-2011 and early 2014.  See January 2015 application for TDIU.  The Board, however, has found no indication that such periods of unemployment were due to functional limitations caused by his service-connected disabilities.  While the evidence shows that the Veteran could not work following his January 2010 right ankle injury at work, he admitted that he remained employed until at least June 2010, at which time his medical records show that his right ankle condition had improved. 

The Board further notes that the Veteran underwent a VA general examination in October 2013.  The examiner considered the functional impact of the Veteran's service-connected disabilities and concluded that while the Veteran was limited in his capacity to engage in prolonged standing or walking, he was nonetheless able to engage in sedentary seating employment.  This is consistent with the Veteran's report that he earned approximately 55 college credit hours during the appeal period and that he stopped attending courses toward a pilot's license in late 2013.  

The Board also notes that the RO's decision to grant a schedular TDIU was partially based on the Veteran's PTSD.  See January 2016 rating decision.  Service connection for PTSD has been in effect since April 24, 2014.  On that date, the Veteran was working 50 hours per week as a service advisor.  He held that job until December 2014.  In his January 2015 TDIU claim, he stated that he became too disabled to work and last worked full-time in December 5, 2014.  One month later, he submitted a fully developed claim that resulted in a 70 percent rating for PTSD and a grant of TDIU on a schedular basis from January 5, 2015, forward.

In sum, the evidence shows that the Veteran has been employed full-time during portions of the appeal period, to include as recently as the period of February 2014 to December 2014.  Insofar as there are portions of the appeal period in which the Veteran was unemployed, there is no evidence that such unemployment was due to the functional impact of his service-connected disabilities.  While the Board acknowledges that his service-connected right leg disabilities limited his ability to perform physical work, the evidence suggests that he was capable of doing sedentary work, as evidenced by his college studies during the appeal period and his last full-time employment as a service advisor.  In light of his education, employment history, and functional limitation, the Board finds that the evidence shows that the Veteran was able to secure and follow a substantially gainful occupation prior to December 5, 2014.  

For the reasons explained above, the Board concludes that that the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment starting from December 5, 2014, forward, but not prior to that date.  Therefore, entitlement to TDIU on an extraschedular basis is warranted from December 5, 2014, forward.  Nevertheless, it is not warranted prior to December 5, 2014.


ORDER

Entitlement to an extraschedular TDIU from December 5, 2014, forward, is granted.

Entitlement to an extraschedular TDIU prior to December 5, 2014, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


